Name: Regulation (EEC) No 3020/75 of the Commission of 18 November 1975 amending Commission Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 11 , 75 Official Journal of the European Communities No L 299/11 REGULATION (EEC) No 3020/75 OF THE COMMISSION of 18 November 1975 amending Commission Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC (*) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 1707/ 73 (2), and in particular Articles 16 (2), 17 (3 ) and 18 (3 ) thereof ; Having regard to Council Regulation No 162/66/ EEC (8) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof ; Whereas the amount of the relevant security should maintain relationship with the amount of the import levies on olive oils ; whereas the latter, which are determined in accordance with the prices for olive oil recorded on the world market, have reached a level such that the security no longer fulfils its function of guaranteeing that a particular trans ­ action is in fact carried out ; whereas, therefore, it is essential to adjust the rates of security for import licences for olive oil prescribed in Article 7 of Commission Regulation (EEC) No 2041/75 (4) of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences and advance fixing certificates for oils and fats ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats, Article 1 Article 7 of Regulation (EEC) No 2041/75 is amended to read as follows : 'Article 7 1 . The amount of the security for import licences shall be as follows : (a) without advance fixing of the levy : 2 units of account per 100 kg net ; (b) with advance fixing of the levy : 8 units of account per 100 kg net. 2. The amount of the security for export licences shall be as follows : (a) without advance fixing of the refund : 0*50 unit of account per 100 kg net ; (b) with advance fixing of the refund : 4 units of account per 100 kg net.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1975 . For the Commission P.J. LARDINOIS Member of the Commission (*) oi No 172, 30. 9 . 1966, p. 3025/66. (s) Oj No L 175, 29. 6. 1973 , p. 5 . (s) OJ No 197, 29. 10. 1966, p. 3393/66. ( 4 ) OJ No L 213 , 11 . 8 . 1975, p. 1 .